Citation Nr: 0303305	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  01-01 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to increased initial rating for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an June 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington (WA), that established service 
connection for post-traumatic stress disorder (PTSD) and 
evaluated it as 10 percent disabling.  After the veteran 
moved to California, a Travel Board hearing was held before 
the undersigned Veterans' Law Judge in September 2002 at the 
RO in Los Angeles, California (CA).

Because the veteran has disagreed with the initial rating 
assigned for his service-connected PTSD, the Board has 
characterized the issue as involving the propriety of the 
initial evaluation assigned following the grant of service 
connection.  See Fenderson v. West, 12 Vet.App. 119, 126 
(1999).


FINDING OF FACT

The veteran's PTSD is characterized by, at most, mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 10 percent 
for the veteran's service connected PTSD have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate the veteran's 
request for a higher initial evaluation on his service-
connected PTSD.  Following the filing of the veteran's claim, 
the veteran and his representative were notified by letter 
from the RO in January 2000 of what information and evidence 
was needed to substantiate the veteran's claim of entitlement 
to service connection for PTSD.  The veteran was asked to 
provide a description of the specific traumatic incident(s) 
which produced the stress that resulted in his claimed PTSD, 
information regarding any in-service treatment for PTSD, 
information regarding any post-service VA or private medical 
treatment for PTSD, and a description of symptoms that the 
veteran believed constituted PTSD symptoms.  The veteran and 
his representative also were notified by the January 2000 
letter that VA would obtain the veteran's available service 
medical records, personnel records, or in-service or VA 
treatment records.  In August 2000, the veteran and his 
representative were issued copies of the June 2000 rating 
decision in which, among other things, the RO granted the 
veteran's claim of entitlement to service connection for PTSD 
and evaluated it as 10 percent disabling (as noted above).  
In this rating decision, the veteran and his representative 
also were informed specifically that a higher evaluation of 
30 percent disabling was not warranted absent occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily) due to various physical symptoms 
(including, among other things, depressed mood, chronic sleep 
impairment, and mild memory loss).  

Further, the veteran and his representative were informed 
specifically in a statement of the case issued by the RO in 
December 2000 of, among other things, VA's duty to assist in 
developing claims, VA's general disability rating 
considerations, how VA evaluated disabilities based on mental 
disorders, and VA's general rating formula for mental 
disorders.  The veteran and his representative also were 
notified by the December 2000 statement of the case that no 
additional evidence had been presented warranting a change in 
the 10 percent disability evaluation assigned to the 
veteran's service-connected PTSD.  Further, the veteran and 
his representative were notified by letter from the RO in 
March 2001 that the veteran had been scheduled for a VA 
psychiatric examination (by contract) accomplished that same 
month.  In September 2001, the veteran and his representative 
were provided copies of a supplemental statement of the case 
in which, based on a review of the veteran's March 2001 
psychiatric examination, the RO noted that the veteran's PTSD 
was then in remission, his symptoms were diminished as 
compared to his initial return from Vietnam, and no 
relationship had been established between any current 
unemployment and the veteran's PTSD.  The RO concluded that 
no change was warranted in the 10 percent disability 
evaluation assigned to the veteran's service-connected PTSD.  
Finally, in July 2002, the veteran and his representative 
were notified of the Travel Board hearing held before the 
undersigned Veterans' Law Judge.

VA also attempted to inform the veteran and his 
representative of what information and evidence the veteran 
was to provide VA and what information and evidence VA would 
attempt to obtain on the veteran's behalf.  As noted above, 
in a January 2000 letter to the veteran and his 
representative, the RO informed them of what information and 
evidence it would obtain on the veteran's behalf in order to 
substantiate his claim of entitlement to service connection 
for PTSD and requested the veteran's assistance in obtaining 
certain information and evidence regarding the veteran's 
symptoms and in-service stressors.  Further, VA has obtained 
all of the veteran's available service medical records and VA 
treatment records.  Finally, an adequate, contemporaneous VA 
psychiatric examination (by contract) of the veteran was 
accomplished in March 2001 at Alpha Medical Clinic, Santa 
Ana, CA (hereinafter, "Alpha Medical Clinic").

Therefore, the requirements of the VCAA have been met by the 
RO to the extent possible, and there would be no possible 
benefit in remanding this case to the RO for consideration of 
the VCAA's requirements in the first instance.  See Soyini v. 
Derwinski, 1 Vet.App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet.App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal without 
prior referral to the RO for consideration of the VCAA's 
requirements poses no harm or prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993).  Additionally, the 
Board's consideration of VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of 38 C.F.R. § 3.159 (2002) merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.

The evidence of record on this claim consists of the 
veteran's service medical records, post-service VA treatment 
records, the results of the veteran's VA psychiatric 
examination (by contract) at Alpha Medical Clinic in March 
2001, the results of sleep apnea testing performed at Hoag 
Memorial Hospital, Newport Beach, CA (hereinafter, "Hoag 
Hospital"), and lay statements concerning the symptomatology 
associated with the veteran's service-connected PTSD 
(primarily a sleep disorder).

A review of the veteran's service medical records indicates 
that no pertinent psychological defects were noted on the 
veteran's enlistment physical examination in June 1964.  At 
that time, the veteran reported no pertinent history, 
diagnosis, or treatment for a psychosis on the medical 
history report that accompanied his enlistment physical 
examination and noted, "I am in good health."  There were 
no pertinent complaints reported by the veteran on subsequent 
in-service examinations.  Finally, no pertinent defects were 
noted on the veteran's separation physical examination and 
the veteran was found qualified for release from active duty 
in June 1968, although it is noted that no medical history 
report on separation from service was available for review.

A copy of an Emergency Room Progress Note dated December 1, 
1999, but not provided to the RO until March 2000, indicates 
that the veteran was admitted to the emergency room at the VA 
Medical Center, Seattle, WA (hereinafter, "VAMC Seattle"), 
with a chief complaint that he wanted an evaluation for PTSD.  
It was noted that the veteran was a police officer.  No 
pertinent physical examination results or assessment were 
provided.  Finally, it was noted on the request for the 
veteran's medical records from the supplemental health clinic 
at VAMC Seattle that this Emergency Room Progress Note was 
the only record on the veteran at that facility.

In a "Psychiatric Emergency Services Intake" accomplished 
at VAMC Seattle on December 1, 1999, the veteran's chief 
concern was obtaining a referral for PTSD outpatient 
treatment.  The veteran also complained of chronic sleep 
disruptions with nighttime hyper-vigilance and a tendency to 
overeat at those times, recurring dreams about his orders to 
rotate out of Vietnam never coming through, fitful sleep, and 
waking in sweats.  The veteran denied any current suicidal or 
homicidal ideation and any history of suicide attempts.  It 
was noted that he was working but would retire in 2 months 
from the Bellevue, WA, police department.  The veteran gave a 
military history of 2 tours in Vietnam with Marine Corps 
field artillery units.  The veteran's family history was 
noted, including his post-retirement plans of traveling 
around the country in a motor home with his wife.  Mental 
status examination revealed articulate speech within normal 
limits, constricted affect with periods of lability, euthymic 
mood, reality-based thoughts with occasional intrusive 
memories, fully oriented and grossly intact cognitive 
functions, and good insight and judgment.  The 
assessment/diagnostic impression was PTSD, probably both 
combat- and occupationally-related, not imminently dangerous.  

In a "Psychological Assessment" completed at VAMC Seattle 
on December 1, 1999, it was noted that the veteran had 
endorsed 4 lifetime stressors and had experienced high combat 
stress during military service.  In an "Assessment of PTSD 
Symptoms" provided at this assessment, it was noted that the 
veteran's Mississippi Scale for Combat-Related PTSD Score was 
110, indicating that his PTSD symptoms were negligible or 
absent.  Under the "PTSD Symptom Checklist" obtained at 
this assessment, it was noted that the veteran experienced 
low to moderate PTSD symptom severity.  The examiner 
commented at this assessment that the veteran did not exhibit 
a full range of PTSD symptoms, noting that the veteran's main 
symptoms were poor sleep, moderate hyper-vigilance, startle 
response, and mild re-experiencing symptoms.  Finally, the 
examiner noted that the veteran's Mississippi Combat Scale 
score was below minimum for a clear diagnosis of PTSD and the 
veteran's score on the symptom severity scale barely reached 
the low to moderate score range.  

In an individual therapy session at VAMC Seattle on December 
8, 1999, the veteran complained primarily of chronic and 
severe sleep problems where he typically woke up after only 
about 2 hours of sleep and could not get back to sleep.  The 
veteran also complained that the slightest noise woke him up 
and that he was very alert to any noises (especially any 
noises that were new).  Once he woke up, the veteran stated 
that he had to walk around, read, and some times fell back 
asleep after a few hours in his living room.  Although he 
stated that he did not remember any combat-related dreams, 
the veteran also said that occasionally he had a dream where 
his orders to rotate out of Vietnam never arrived and he had 
been stuck there.  The veteran's stressors were identified 
and included learning that a friend who had replaced him on a 
mission had been killed on that mission, participation in a 
friendly fire incident where his unit had fired on other 
Marines, killing them, during a fire support mission at the 
battle of Khe Sahn, Vietnam, and picking up a shoe on the 
ground while supporting a medical evacuation mission only to 
discover a severed foot inside the shoe.  The veteran denied 
any ongoing regular memories of these events but was reminded 
of them occasionally and felt sadness, grief, guilt, and 
responsibility for the other soldier's death in the first 
stressor that he identified.  The veteran also stated that he 
had avoided promotion while a police officer because he did 
not want to be in a situation where he might make a decision 
resulting in someone's death.  He denied any significant 
problems with irritability or mood, and stated that he got 
along well with people, he and his family were close and did 
a lot of activities together, and he was able to express 
affection with those to whom he was close.  He also stated 
that, among other things, he generally enjoyed teaching and 
helping people while a police officer and he described a good 
recreational life.  Overall, the veteran seemed to have a 
strong sense of his future and basic optimism to the examiner 
who interviewed him.  Although he reported hyper-vigilance in 
public, he was not sure if that came from his 31 years of 
police work or from his Vietnam service or both.  The 
assessment was that the veteran did not have a full range of 
PTSD symptoms and thus did not meet the requirements for a 
PTSD diagnosis.

A review of the veteran's DD 214 provided to the RO in 
January 2000 indicates that his dates of service were from 
July 1964 to June 1968 and that he was awarded the Vietnam 
Service Medal (with 2 stars) and the Vietnam Campaign Medal 
(with device).  The veteran also provided the RO with a copy 
of portions of his NAVMC 118(3)-PD personnel file in January 
2000.  A review of this file indicates that the veteran 
participated in multiple counter-insurgency operations while 
on active service in Vietnam, beginning in September 1965 
with Operation "Highland" and Operation "Dagger Thrust" 
and continuing with other operations until his departure from 
Vietnam in April 1968.  Finally, a review of these documents 
indicates that the veteran participated in the defense of Chu 
Lai in April 1966.

In an initial psychiatric visit accomplished at VAMC Seattle 
on January 27, 2000, the veteran's chief complaint was 
longstanding and profound sleep disturbance.  It was noted 
that the veteran appeared to have a wider constellation of 
symptoms and more intense symptoms than had been apparent in 
prior interviews.  The examiner noted that this might be due 
to the veteran's increased awareness of his symptoms (which 
the veteran stated that he had ignored for years) and due to 
recently beginning treatment for them.  The veteran stated 
that he got about 2-3 hours of uninterrupted sleep a night on 
medication, which caused a mild dry mouth but no other 
symptoms.  He denied frequent nightmares, although he stated 
that he had occasional combat-related nightmares, and also 
denied fearing going to sleep because of his nightmares.  He 
reported increasing intrusive memories of experiences in 
Vietnam that occurred a couple of times a week and usually 
were distressing.  The veteran stated that there were times 
that he had momentary de-realization episodes, where he felt 
as if he were back in Vietnam although he remained aware of 
his present surroundings.  He also reported a number of 
triggers for intrusive memories and autonomic arousal, 
general hyper-vigilance in public, startling easily, avoiding 
situations where he might be exposed to reminders of Vietnam, 
and turning down promotions while a police officer.  

Further, during his January 27, 2000, psychiatric visit at 
VAMC Seattle, the veteran exhibited a sense of a 
foreshortened future.  He stated that he felt that he might 
not last another 3-4 years and referred to his tendency to 
overeat in response to his anxiety and sleeplessness.  The 
veteran stated that his wife had nearly divorced him 20 years 
earlier due to his distant nature and difficulty 
communicating with her.  The veteran denied suicidal or 
homicidal ideation or psychotic symptoms, stated that he felt 
depressed at times but mostly frustrated about his sleep 
problems, and he cried easily.  He stated that he did not 
feel worthless or hopeless, and denied manic episodes, a 
history of panic attacks, or obsessive-compulsive disorder.  
Objective examination showed that the veteran was very 
cooperative, with good eye contact, and an initially 
superficially bright and friendly affect.  The examiner noted 
that the veteran became tearful on several occasions during 
the interview, especially when talking about his combat 
experiences.  The veteran also was organized, with 
spontaneous speech, and grossly intact cognition (although it 
was noted that this was not tested during the interview).  
The diagnosis was PTSD, with a note that the veteran's 
symptoms appeared to be more severe on this interview than 
when he initially presented in December 2000.  

Additional progress notes from VAMC Seattle demonstrate that 
the veteran received a course of outpatient group therapy for 
PTSD in 1999 and 2000.  His symptoms did not change markedly 
from those reported on previous psychological interviews and 
assessments (noted above).  Nor did the diagnosis vary from 
PTSD, with the exception of a single diagnosis of severe 
sleep disorder after attending a PTSD group therapy session 
on September 26, 2000.  

In a statement submitted to the RO in February 2000, the 
veteran described his Marine Corps service in great detail, 
identifying various in-service stressful incidents that, 
according to the veteran, led to the development of his 
service-connected PTSD.  The veteran also stated that, 
following service, he had experienced great difficulty 
adjusting to civilian life after returning home to the United 
States from Vietnam.  He noted that he had joined the 
Bellevue, WA Police Department in 1969 and had served 30 1/2 
years as a police officer before retiring in February 2000.  
He stated that he had suffered from sleep problems and anger 
outbursts related to PTSD since returning from Vietnam, 
feelings of guilt and strange dreams and nightmares related 
to his combat service, and years of denial regarding the 
impact of PTSD on his life.  The veteran reported that his 
sleep problems became so acute that he was forced to retire 
from his job as a police officer on disability in November 
1999.

The veteran also provided a "buddy statement" to the RO in 
February 2000 prepared by a former colleague and supervisor 
from the Bellevue, WA police department.  In this statement, 
the veteran's former colleague and supervisor stated that he 
had known the veteran for more than 30 years while both had 
worked as police officers in Bellevue, WA, and that the 
veteran had suffered from sleep problems from 1969 until this 
officer had retired in March 1998.  This officer noted that, 
while he was the veteran's immediate supervisor between 
January 1983 and March 1998, it was not uncommon for the 
veteran to report being unable to sleep for 2 or 3 nights in 
a row and then being unable to report for work over a similar 
period because of his sleeping problems.  This officer stated 
further that, although he had never discussed what was the 
source of the veteran's sleep difficulties with the veteran, 
he had thought that they might be related to the veteran's 
combat experiences in Vietnam.

In a letter sent to VA in February 2000, Dr. R.B. stated that 
the veteran had asked him to address the veteran's insomnia 
problems in order to clarify whether the veteran's sleep 
disorder was related to PTSD.  In this letter, Dr. R.B. 
provided the veteran's treatment history at Family Medicine 
of Redmond, Redmond, WA, beginning in February 1995.  
Initially, the veteran had reported a long history of 
insomnia, difficulty turning his thoughts off at night, but 
no racing thoughts at night.  In February 1997, because of 
persistent insomnia and obesity, the veteran was assessed for 
possible sleep apnea and found normal.  In summary, Dr. R.B. 
noted in this letter that he had no information in the 
veteran's chart regarding PTSD or any other psychiatric 
issues.  No further assessment was provided.

In March 2000, the veteran provided the RO a copy of a letter 
from Headquarters, United States Marine Corps, indicating 
that, after a review of the veteran's service records, it had 
been determined that he was entitled to the Combat Action 
Ribbon for his service in Vietnam.

On VA psychiatric examination in May 2000, it was noted that 
the veteran was being evaluated for a PTSD initial intake.  
The veteran complained primarily of sleep disturbance with 
occasional nightmares, occasional intrusive thoughts, and 
recollections of his Vietnam experiences which caused "some 
teariness [sic]" and anxiety.  The examiner noted that he 
had reviewed the veteran's claims file before interviewing 
him.  The veteran's family and social history were taken, 
including that his father was an alcoholic and died on the 
veteran's birthday in 1959, the veteran had had an excellent 
family life with his mother following his father's death, and 
he reported no pertinent psychological or emotional problems 
prior to entering the Marines.  The veteran's military and 
post-service employment history both were noted as before.  
The veteran reported that he and his wife might be moving to 
California to be closer to his daughter and son-in-law.  It 
was noted that the veteran had first sought treatment for a 
sleep disorder in 1995, although the veteran stated that he 
had suffered from this disorder since returning from Vietnam.  
The veteran identified several additional in-service 
stressors, including graves registration duty processing body 
bags at Quin Yon, Vietnam; coming under enemy fire at Camp 
Evans, Phu Loc, Vietnam, while assigned to Bravo Company, 
112th Artillery, and seeking cover in a foxhole without 
weapons, seeing a friend drown off the coast of Vietnam after 
swimming with him, being overrun by hostile forces while 
assigned to fire patrol at Camp Cal-Lu, Vietnam, and 
witnessing a fellow soldier kill a wounded VC (Viet Cong) 
"satchel sapper" who had participated in the attack that 
had overrun the camp.  The examiner noted that there was 
evidence that he had experienced these stressors, 
specifically the fire fight at Camp Evans and the overrun of 
Camp Cal-Lu, which were life threatening experiences and had 
been experienced with fear at that time.

Mental status examination of the veteran in May 2000 revealed 
that he was oriented to time, place, and purpose of the 
examination, his responses to questions were full, complete, 
and articulate, and his affect was mildly depressed.  The 
examiner noted that evidence for avoidance of traumatic 
stimuli was primarily repression as well as avoidance of 
certain people and places.  There was very little evidence of 
social isolation or detachment, or a lack of appropriate 
long-term plans or any evidence of loss of memory, although 
there was moderate evidence for a restricted range of 
emotions.  Evidence for hyper-arousal was indicated primarily 
by insomnia and sleep disturbance.  There was less evidence 
for irritation or outbursts of anger, and there was a mild 
indication of vigilance and very little evidence of poor 
concentration.  According to the examiner, these symptoms 
indicated that the veteran suffered from mild psychologic 
distress which had not impacted his ability to work nor could 
it be expected to do so.  The veteran's mild distress also 
had had very limited impact on his marriage of 31 years.  The 
diagnosis included, among other things, PTSD, chronic, low 
severity.  The veteran's Global Assessment of Functioning 
(GAF) score was 65-70.  Based on a review of the veteran's 
claims file, along with the information obtained on 
psychological examination, the examiner's impression was that 
there was evidence of PTSD of mild severity which in no way 
would impact the veteran's ability to work.  The examiner 
concluded that the veteran's disorder was mostly related to 
his experiences in Vietnam.

The veteran stated in his notice of disagreement in September 
2000 that his condition was worse than had been evaluated 
initially and affected him on a daily basis.

In a statement submitted to the RO in December 2000, the 
veteran stated that, since returning from Vietnam, his life 
had been filled with nightmares, a severe sleep disorder, a 
loss of confidence in his ability to deal with people, and 
struggles with being hyper-vigilant.  He noted that he had 
masked his emotions in 31 years as a police officer, so his 
problems relating to PTSD had surfaced only recently.  
Although he did not realize it at the time, the veteran 
stated that he had been struggling with PTSD and other 
Vietnam-related issues since returning from Vietnam.  The 
veteran disputed the conclusion reached by the RO that his 
PTSD had not affected greatly both his marriage and his 
career, stating that both had been a real struggle, his wife 
had almost divorced him, and he had steadfastly refused 
promotion as a police officer because of "survivor's guilt" 
and a lack of confidence in his ability "to lead men who 
could be killed again on decisions [that] I made for them."  
The veteran noted that "many times[,] I come across as doing 
better than I really am [sic]" and that this was a "learned 
response from my career."  He stated that he had had "a 
real problem with openly discussing" his PTSD symptoms with 
the VA examiner who had interviewed him in May 2000.  

In his December 2000 statement, the veteran noted further 
that, by 1995, he was so tired from his sleep disorder that 
he could barely function, the disorder greatly affected his 
work and personal relationships, and he had abused 
prescription drugs in order to get some sleep.  He stated 
that he had missed a lot of work in 1998-1999, the quality of 
his work was diminished greatly, and he was hard to be around 
because he was always on edge - all due to his sleep 
disorder.  In October 1999, his sleep disorder and nightmares 
had become so disabling that he went on disability from the 
police department.  He stated that he was exhausted 
physically and mentally by this time, and had hoped to return 
to work after 1 month of disability.  However, he realized 
that he could not do his job effectively any longer due to 
his sleep disorder, so he retired after 31 years of service 
as a police officer (4 years earlier than planned).  The 
veteran also stated that his sleep disorder had worsened 
considerably since he had retired.  He stated that he now 
experienced nightmares 4-5 times a week, numerous awakenings, 
night sweats, racing heart beats, fear that he had not felt 
since Vietnam, thoughts of dying a violent death, fear of 
going to sleep, over-medicating in an attempt to get sleep, 
depression, he barely functioned in performing everyday 
tasks, and he felt tired all the time.  

The veteran stated on his Form 9, filed in February 2001, 
that he had been unable to work since October 1999 because of 
his PTSD symptoms, including a sleep disorder and nightmares, 
and that this disability had worsened since June 2000.

In the veteran's most recent VA psychiatric examination (by 
contract) accomplished at Alpha Medical Clinic in March 2001, 
the veteran's chief complaint was decreased sleep and an 
inability to function.  The veteran's military and medical 
history both were noted as before.  The examiner noted that 
he had reviewed the veteran's VA records prior to the 
interview, including that there had been no substantial 
decrease in functioning reported in the veteran's VA progress 
notes.  The veteran reported to this examiner that he had 
experienced continuous nightmares stimulated by his Vietnam 
experiences, although he stated that his nightmares were more 
acute and much worse after returning from Vietnam than at the 
time of this examination.  The veteran also reported some 
disappointment because of his unemployment since retiring 
after 31 years as a police officer, it was a challenging task 
for him to adapt to retirement, a lack of a desire to 
socialize, and a poor response to his medications.  The 
veteran's psychiatric history, family history, and social 
history all were as noted above, including that his current 
arrangements were stable, he still lived with his wife, and 
he socialized with some acquaintances.  The veteran 
maintained activities of daily living, performed necessary 
household chores, and enjoyed watching television, although 
he complained about decreased possibilities to read due to 
decreased concentration.  

Mental status examination in March 2001 showed, among other 
things, that the veteran's behavior was normal, characterized 
by decreased alertness, intact attention span, no unusual 
movements, no compulsive behaviors, and a general attitude of 
good effort and compliance.  His speech was regular and goal-
oriented.  He denied any suicidal or homicidal ideation, 
delusional thoughts, or hallucinations.  His thought process 
was characterized by logical associations and circumstantial 
style, although his mood was depressed and his affect was 
constricted.  The veteran was oriented to time, date, place, 
and purpose of the interview.  He had no problems with 
remote, recent, or immediate memory.  He performed serial 7's 
without any mistakes, and he had fair insight and judgment.  
Although the veteran reported some PTSD symptoms, the 
examiner concluded that they had diminished and could be 
related to the veteran's current unemployment since, after 
many years of leading a productive lifestyle, the veteran 
might feel distressed at not finding his role in the family 
and job market.  The examiner noted that the veteran had been 
able to maintain employment and family relationships for a 
number of years.  The examiner noted that the veteran 
appeared capable of concentrating adequately to maintain a 
regular work schedule, could work with others, and had no 
impairment in relating to and interacting with supervisors, 
co-workers, and the public.  The diagnoses included, among 
other things, PTSD, in remission, and the veteran's GAF score 
was 65.  

At the Travel Board hearing held in September 2002 before the 
undersigned Veterans' Law Judge, the veteran testified that 
he had had sleep problems for over 30 years, he no longer 
slept in his bed, he was afraid to go to sleep, he woke up 5-
6 times a night, he was always tired, and he became agitated 
and nervous as night fell because he knew he would not be 
able to sleep.  He testified that he had started overeating 
in order to compensate for not sleeping at night, his 
sociability had "just gone downhill" since being diagnosed 
with PTSD, he had no friends, he was very depressed, but he 
had a good relationship with his wife and a great 
relationship with his children and grandchildren.  He stated 
that he had tried working for his church after he retired 
from the police force but that he lacked concentration, 
forgot things on the job, became irritable, and his sleep 
disorder had become an issue.  Although he had been counseled 
by his church employer regarding irritability and other on-
the-job problems, the veteran testified that he had quit his 
job voluntarily.  The veteran also testified that, after 
leaving his church job, he now stayed at home, had no daytime 
activities, and could not concentrate to read any more.  He 
experienced nightmares of Vietnam every night, and he had 
retired from the police department because his sleep disorder 
had interfered with his ability to do his job effectively.  
He attended group therapy sessions for PTSD twice a month.  
Finally, the veteran testified that his symptoms included 
primarily the sleep disorder but also a lack of 
concentration, "mental lapses," an inability to hold 
conversations, forgetting words, an acute lack of self-
confidence, and a lot of issues related to survivor's guilt.

At the Travel Board hearing, the veteran provided the Board 
with the results of a sleep apnea study conducted at Hoag 
Hospital in August 2001.  A review of this study indicates 
that the veteran's chief complaint was a possible sleep 
disorder, early morning dry mouth, and daytime sleepiness 
(including nodding off while sitting in a chair if it was 
quiet).  In the veteran's medical history, it was noted that 
he got about 4 hours of sleep per night, he woke up 
frequently during the night, and at times he got up during 
the night because he was unable to sleep.  The veteran denied 
early morning headaches, any family history of narcolepsy, 
and any complaints of cataplexy (or transient attacks of 
extreme general weakness, often precipitated by emotional 
reactions such as surprise, fear, or anger), sleep paralysis, 
or hypnopompic hallucinations (or visions or dreams when 
drowsy following sleep).  No pertinent past psychiatric 
medical history was provided and the veteran denied any focal 
neurological symptoms.  Physical examination yielded no 
pertinent neurological results.  Preliminary review of the 
veteran's polysomnogram (or simultaneous and continuous 
monitoring of physiologic activity during sleep) in October 
2001, and included with the results of the Hoag Hospital 
sleep apnea study accomplished in August 2001, indicated that 
the veteran's level of oxygen desaturation during sleep was 
within normal limits but did not exclude a possible breathing 
disorder during sleep.  The examiner noted that a complete 
interpretation of the veteran's full polysomnogram would be 
forthcoming, but no further results were provided to the 
Board.

The veteran essentially contends on appeal that his service-
connected PTSD is more disabling than initially evaluated.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2002); Schafrath v. Derwinski, 1 Vet.App. 589 (1995).  
However, in Fenderson (cited in the Introduction), the Court 
of Appeals for Veterans Claims (hereinafter, "the Court") 
noted an important distinction between an appeal involving 
the veteran's disagreement with the initial rating assigned 
at the time a disability is service connected and an appeal 
involving a denial of an increased rating requested by the 
veteran.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet.App. at 126.

The veteran's service-connected PTSD is currently evaluated 
as 10 percent disabling under Diagnostic Code 9411.  Under 
this Diagnostic Code, mental disorders are evaluated based on 
the level of occupational and social impairment and the 
presence or absence of symptoms which decrease work 
efficiency and the ability to perform occupational tasks.  
The minimum compensable evaluation of 10 percent disabling is 
available under this Diagnostic Code where the occupational 
and social impairment is due to mild or transient symptoms 
which decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress 
or where the veteran's mental disorder is manifested by 
symptoms controlled by continuous medication.  A higher 
evaluation of 30 percent disabling is available where 
occupational and social impairment is shown with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

An evaluation of 50 percent disabling is available under 
Diagnostic Code 9411 where the veteran exhibits occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment or abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  An 
evaluation of 70 percent disabling is available under this 
Diagnostic Code where the veteran demonstrates occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and an inability to establish and maintain 
effective relationships.  Finally, the maximum compensable 
evaluation of 100 percent disabling is available under 
Diagnostic Code 9411 where the veteran has total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought process or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimum personal hygiene), disorientation as 
to time or place, and memory loss for names of close 
relatives, the veteran's own occupation, or the veteran's own 
name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Taking into account all of the evidence set out above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the preponderance of the evidence is against 
granting an increased disability evaluation for the veteran's 
service-connected PTSD.  Specifically, the Board finds that 
this disability is appropriately rated as 10 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).  As noted above, on examination in March 2001, the 
veteran's service-connected PTSD was in remission with 
diminished symptoms.  And, as the VA (contract) examiner 
noted in March 2001, even where the veteran had been 
diagnosed previously with PTSD primarily manifested by 
insomnia, there was no substantial decrease in functioning 
noted by the VA examiners who saw the veteran and diagnosed 
PTSD.  On multiple occasions, the veteran was seen without 
major symptoms of PTSD, including chronic sleep impairment.  
In this regard, it is noted that, during the adequate, 
contemporaneous sleep apnea study of the veteran accomplished 
at Hoag Hospital in August 2001 and his polysomnogram 
reviewed in October 2001, the examiners concluded that the 
veteran's level of oxygen desaturation was within normal 
limits, did not diagnose sleep apnea, and also did not relate 
any of the veteran's reported sleep disturbances to his PTSD.  
More importantly, the examiners who conducted the sleep apnea 
study and polysomnogram made no mention whatsoever of the 
veteran's service-connected PTSD or any other psychiatric 
symptoms or complaints.  Nor did these examiners provide any 
indication that the veteran's alleged sleep disorder had 
worsened as a result of his PTSD.  Given the symptomatology 
associated with the veteran's service-connected PTSD, a 10 
percent evaluation was warranted.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002); DeLuca v. Brown, 8 Vet.App. 202 
(1996).

The Board considered higher evaluations for the veteran's 
service-connected PTSD under Diagnostic Code 9411.  However, 
none of the medical evidence on record supports a disability 
rating higher than 10 percent under this Diagnostic Code.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  It is 
noted that the evidence does not demonstrate that the 
veteran's service connected PTSD is (or has been) manifested 
by objective evidence of occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks so as to warrant a 30 percent evaluation under 
Diagnostic Code 9411.  Furthermore, the veteran's family 
situation is and has been stable since he married his wife 
more than 30 years ago, and includes solid relationships with 
his grown adult children and his grandchildren.  He maintains 
all activities of daily living and he reported fairly benign 
functioning when examined in March 2001.  The examiner 
concluded in March 2001 that the slightly decreased social 
functioning and mood that the veteran reported at that time 
might be as least as likely related to his unemployment after 
a successful 31-year career as a police officer than to his 
Vietnam service.  

The remaining evidence on which the veteran relies to support 
his request for a higher initial evaluation on his service-
connected PTSD are lay statements regarding worsening 
symptoms (primarily a sleep disorder).  The Board notes that, 
as a lay person without medical training or expertise, the 
veteran is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet.App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992).  Therefore, the Board cannot assign any probative 
value to the veteran's lay assertions regarding worsening 
symptoms of his service-connected PTSD.

Finally, the Board has reviewed the entire record and finds 
that the 10 percent evaluation reflects the most disabling 
the veteran's PTSD has been since he filed his claim of 
entitlement to service connection for this disability, which 
is the beginning of the appeal period.  Thus, the Board has 
concluded that a staged rating is not warranted.  See 
Fenderson, supra.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against granting the veteran's request for 
a higher initial evaluation on his service-connected PTSD 
and, therefore, denies this claim.


ORDER

Entitlement to increased initial rating for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling, 
is denied.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

